Citation Nr: 1328565	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-23 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to temporary total evaluations for 
convalescence under 38 C.F.R. § 4.30, status post-surgical 
right carpal tunnel release surgery in October 2009 and left 
carpal tunnel release surgery in January 2011.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel




INTRODUCTION

The Veteran served on active duty from May 1993 to May 1996 
and from June 1996 to July 2001.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2010 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In February 2013, the Board remanded this case for 
additional development, and it has been returned to the 
Board for further review.

Potentially pertinent treatment records have been associated 
with the Veteran's electronic claims file in Virtual VA.  
These records have been reviewed and considered in 
connection with the claims decided herein.


FINDINGS OF FACT

1.  The Veteran did not exhibit bilateral carpal tunnel 
syndrome in service, bilateral carpal tunnel syndrome is not 
shown within one year after discharge from active duty 
service, and bilateral carpal tunnel syndrome is not 
otherwise shown to be associated with the Veteran's active 
duty service.

2.  Service connection for bilateral carpal tunnel syndrome 
is not in effect.


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service and cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2012).

2.  The criteria for entitlement to a temporary total 
convalescence rating following carpal tunnel release 
surgeries have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110(a) (West 2002); 38 C.F.R. §§ 3.400, 4.30 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2012)).  In addition, VA published regulations, which were 
created for the purpose of implementing many of the 
provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2012)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in December 
2009 in which the RO advised the appellant of the evidence 
needed to substantiate his carpal tunnel syndrome and 
temporary total disability rating claims.  A letter issued 
in March 2011 again provided notice with respect to the 
temporary total rating claim.  The appellant was also 
advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  These letters further 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claims, pursuant to the Court's holding in 
Dingess, supra.

The Board acknowledges that the March 2011 letter was not 
provided prior to the initial adjudication of the temporary 
total rating claim in January 2010.  This claim was 
subsequently readjudicated, however, most recently in a June 
2013 supplemental statement of the case.  Thus, the Board 
finds that any deficiency in the timing of this notice 
letter is harmless.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to 
the issues on appeal has been obtained and associated with 
the claims folder.  In particular, the Board notes that the 
RO obtained the Veteran's service treatment records, VA 
medical records, and available private treatment records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of 
a disability; (2) evidence establishing that an event, 
injury, or disease occurred in service; (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA 
to make a decision on the claim.

The RO arranged for the Veteran to undergo a VA examination 
in connection with his carpal tunnel syndrome claim in April 
2013.  The Board finds that the resulting examination report 
is adequate for the purpose of determining the service 
connection claim decided herein.  This report reflects that 
the examiner reviewed the claims folder, including the 
Veteran's service treatment records.  During the 
examination, the examiner elicited from the Veteran his 
history of complaints and symptoms, and provided clinical 
findings detailing the results of this examination.  As will 
be discussed below, the examiner also explained the 
rationale behind the conclusion drawn through citation to 
medical principles and the facts of the Veteran's case.  For 
these reasons, the Board concludes that the VA examination 
report in this case provides an adequate basis for a 
decision.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence 
is required, nor is there notice delay or deficiency 
resulting in any prejudice to the Veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection 
for carpal tunnel syndrome, which he essentially claims 
originated during his military service as a result of his 
duties carrying heavy weapons as an infantryman.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as organic diseases of the nervous 
system, if such are shown to have been manifested to a 
compensable degree within one year after the Veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the 
nexus requirement, service connection for these chronic 
disabilities may be established through a showing of 
continuity of symptomatology since service.  38 C.F.R. § 
3.303(b)(2012).  The option of establishing service 
connection through a demonstration of continuity of 
symptomatology rather than through a finding of nexus is 
specifically limited to the chronic disabilities listed in 
38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013) (rejecting the argument that continuity of 
symptomatology in § 3.303(b) has any role other than to 
afford an alternative route to service connection for 
specific chronic diseases).

To establish a right to compensation for a present 
disability, a veteran must show: '(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service' - the so-called 
'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).

The Veteran's service treatment records reflect that his 
upper extremities were found to be clinically normal at the 
times of his February 1993, March 1996, and April 2001 
examinations.  The Board notes that the April 2001 
examination occurred in connection with his separation from 
service shortly thereafter.  He expressly denied any past or 
current symptomatology that was suggestive of carpal tunnel 
syndrome in medical history reports from those same dates.  
Otherwise, he neither complained of nor sought medical 
treatment for symptoms associated with carpal tunnel 
syndrome during service.

In terms of post-service evidence of carpal tunnel syndrome, 
the earliest post-service indications of carpal tunnel 
syndrome appear in a March 2009 VA medical record.  This 
record reflects that the Veteran reported having had 
numbness in the first three fingers of both hands for 
approximately one year.  The same estimated timeframe 
appears in VA medical records from June 2009.  

There is no earlier documented medical evidence of carpal 
tunnel syndrome prior to March 2009.  The record contains, 
in pertinent part, a March 2001 VA examination report in 
which the Veteran reported having suffered a right thumb 
injury in service.  At the time of this examination, the 
Veteran expressly denied having any associated neurologic 
symptoms, and the only diagnosis of his right upper 
extremity at that time was of "[s]tatus post right thumb 
strain."  

The Veteran expressly denied any past or current carpal 
tunnel disease on a May 2001 medical evaluation in 
connection with potential private employment.  He also 
denied any past or current numbness, tremors, or hand, wrist 
or arm problems on May 2001 private medical screening forms.

In a December 2009 personal statement, the Veteran's then-
fiancée described the Veteran's "long lived" numbness, 
fatigue, and loss of control in his hands.  The Veteran 
himself has made various personal statements in which he has 
described having had numbness and carpal tunnel 
complications while performing his duties as an infantryman 
while serving in the military.  

The Veteran underwent a VA examination in connection with 
his claim in April 2013.  The resulting examination report 
reflects that the examiner reviewed the Veteran's claims 
file, interviewed him, and conducted a thorough physical 
examination with appropriate testing.  Based on the above, 
the examiner diagnosed bilateral carpal tunnel syndrome.  
The examiner opined that the Veteran's carpal tunnel 
syndrome was less likely than not incurred in or caused by 
service.  The examiner's rationale was that there is no 
objective clinical evidence consistent with carpal tunnel 
symptoms or signs until 2009, which was eight years 
following service.  The record documented that symptoms had 
been present for one year.  The literature indicated that 
factors such as sustained wrist or palm pressure, prolonged 
wrist extension and flexion, repetitive hand and wrist use, 
work with vibrating tools, and use of the hands in cold 
temperatures could cause or aggravate carpal tunnel 
syndrome.  The Veteran, however, reported that his carpal 
tunnel syndrome was related to his carrying of a rifle as an 
infantryman.  The Veteran was also noted to have worked as a 
mail carrier and as a sanitizer for Bar-S-Foods, which also 
had the potential of these known causative and aggravating 
activities.  Given the fact that there was no subjective 
symptomatology reported until 2009, the examiner could 
establish no link between the 2009 symptoms that were 
reportedly present for one year and the Veteran's carrying a 
rifle as an infantryman eight years prior.  The examiner 
stated that, for a link to be established to a particular 
activity, one would expect to find complaints during the 
time period in which that activity was taking place or soon 
after.  In this case, there was an eight-year gap between 
the Veteran's discharge date and the reported symptoms.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, 
his of her knowledge and skill in analyzing the data, and 
his or her medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 
9 (2000).

In the case at hand, the examiner is a nurse practitioner 
who is qualified through education, training, or experience 
to provide competent medical evidence under 38 C.F.R. § 
3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  
The examiner thoroughly reviewed the claims file and 
interviewed and examined the Veteran.  She supported her 
opinion through citation to the facts of the Veteran's case 
and to pertinent medical principles related to the 
development of carpal tunnel syndrome.  For these reasons, 
the Board finds the April 2013 VA examiner's opinion to be 
highly probative to the question at hand.

The Board notes that the only contrary opinion of record 
comes from the Veteran himself, who believes there is a link 
between his in-service activities and his subsequent carpal 
tunnel syndrome.  The Board recognizes that there are 
instances in which lay testimony can provide probative 
evidence in medical matters.  A lay person may be competent 
to offer testimony on certain medical matters, such as 
describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more 
complex medical questions).  However, as a lay person, the 
Veteran is not competent to offer testimony on a complex 
medical question such as linking his carpal tunnel syndrome 
to activities that occurred approximately eight years 
earlier.  

The Board has considered the Veteran's lay reports of in-
service symptomatology.  However, in light of his 
contemporaneous denials of pertinent symptomatology, 
including his express denial of carpal tunnel disease on a 
May 2001 employment medical questionnaire, the Board finds 
that the Veteran's multiple 2009 assertions of a one-year 
history of numbness and tingling in the hands, which was 
reported in the course of seeking medical treatment for 
carpal tunnel symptoms, to be more credible.  In the absence 
of competent medical evidence of a link between the 
Veteran's carpal tunnel syndrome and his military service, 
service connection for carpal tunnel syndrome is not 
warranted.

In summary, the Board finds that a preponderance of the 
evidence is against finding a link between the Veteran's 
carpal tunnel syndrome and his military service.  The Board 
has considered the doctrine of reasonable doubt.  However, 
as the preponderance of the evidence is against this claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, entitlement to service 
connection for carpal tunnel syndrome is not warranted.

III.  Temporary Total Disability Rating

The Veteran has also claimed entitlement to temporary total 
disability ratings 
For purposes of convalescence following a right carpal 
tunnel release procedure that was performed in October 2009 
and a left carpal tunnel release procedure that was 
performed in January 2011.  

Entitlement to a temporary total convalescence rating is 
warranted if treatment of a service-connected disability 
results in: (1) surgery necessitating at least one month of 
post-operative convalescence; (2) surgery with severe post- 
operative residuals such as incomplete healed surgical 
wounds, therapeutic immobilization of a one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or, (3) immobilization by cast, without surgery, of one 
major joint or more.  See 38 C.F.R. § 4.30(a).  This 
regulation only authorizes the assignment of a disability 
rating and payment of compensation for service connected 
disabilities. 

As discussed above, service connection has been denied for 
bilateral carpal tunnel syndrome.  Therefore, temporary 
total disability ratings in connection with convalescence 
following carpal tunnel release surgeries must be denied as 
a matter of law.  

In this case, the law, not the evidence, is dispositive, and 
the Board must deny the claim.  See Mason v. Principi, 16 
Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to service connection for bilateral carpal 
tunnel syndrome is denied.

Entitlement to temporary total evaluations for convalescence 
under 38 C.F.R. § 4.30, status post-surgical right carpal 
tunnel release surgery in October 2009 and left carpal 
tunnel release surgery in January 2011, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


